                  CASE 0:19-cr-00305-NEB-BRT Doc. 82 Filed 06/11/21 Page 1 of 1

                                       United States District Court
                                  STATE AND DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                                                GOVERNMENT=S EXHIBIT LIST
          v.
NEERAJ CHOPRA                                                           Criminal No. 19-305 (NEB/BRT)
PRESIDING JUDGE                                  PLAINTIFF'S ATTORNEY                DEFENDANT'S ATTORNEY


The Honorable Nancy E. Brasel                    Lauren O. Roso, AUSA                Ryan Garry, Esq.
                                                 Michelle Jones, AUSA
TRIAL DATE(S)                                    COURT REPORTER                      COURTROOM DEPUTY

July 12, 2021                                    Erin Drost                          Kristine Wegner
    PLF.   DEF.     DATE
                                      ADMITTED
    NO.    NO.     OFFERED   MARKED
                                                                        DESCRIPTION OF EXHIBITS


1                                                Diagram of Airplane Seating Assignments
2                                                Cellbrite Report of N.F.’s iPhone
2a                                               Screenshot of Chopra Contact Information
2b                                               Photograph of Chopra arm on N.F.’s leg
2c                                               Photograph of Chopra arm on N.F.’s leg
2d                                               Photograph of Chopra arm on N.F.’s leg
3                                                Screenshot of iPhone Notes Application
4                                                Photograph of Chopra Boarding Passes




                                                                                                            1 of 1
